268 S.W.3d 928 (2008)
KENTUCKY BAR ASSOCIATION, Movant,
v.
Ruth Ann SEBASTIAN, Respondent.
No. 2008-SC-000433-KB.
Supreme Court of Kentucky.
November 26, 2008.

OPINION AND ORDER
On November 16, 2006, the United States District Court for the Eastern District of Kentucky suspended Ruth Ann Sebastian (KBA Member No. 81972) from the practice of law in that court for an indefinite period for her failure to respond to a show cause order. On September 18, 2008, this Court issued an order directing Sebastian to show cause, if any, within twenty days why she should not be subjected to reciprocal discipline in Kentucky under Supreme Court Rule (SCR) 3.435(4). Sebastian's bar roster address is P.O. Box 8716, Lexington, Kentucky 40353. She was admitted to the practice of law in Kentucky on April 24, 1987.
Since Sebastian has not responded to this Court's Show Cause Order and the twenty days to do so have passed, she has failed to establish any reason why we should not impose identical reciprocal discipline; and, thus, we now impose such identical reciprocal discipline as required by SCR 3.435(4).
According to copies of the pertinent orders of the federal court attached to the KBA's petition for reciprocal discipline, Sebastian, in her role as counsel for the plaintiffs in a federal civil action, failed to respond to a motion to dismiss made by the defendants in that case. After the deadline for a response to be filed had elapsed, those plaintiffs retained different counsel, who filed a motion for an extension of time to respond. United States District Judge Gregory Van Tatenhove granted the motion for an extension. Contained within that order granting an extension was a specific demand by Judge Van Tatenhove that Sebastian show cause why she had not responded to the defendants' motion to dismiss, or to a previous show cause order. When Sebastian did not timely file a response to that latest show cause order, Judge Van Tatenhove ordered Sebastian indefinitely suspended from the practice of law in the United States District Court for the Eastern District of Kentucky "until such time that Ms. Sebastian shows cause sufficient to the Court that she ought to be reinstated to practice."
Because Sebastian has failed to show cause why identical reciprocal discipline should not be imposed in this jurisdiction under SCR 3.435, the Court ORDERS:
1) Ruth Ann Sebastian is suspended from the practice of law in the Commonwealth of Kentucky until she demonstrates that her current suspension from the United States District Court for the Eastern District of Kentucky has been lifted. After this period, Sebastian may apply for reinstatement under SCR 3.510;
2) Under SCR 3.390, Sebastian shall, within ten days from the entry of this Opinion and Order, notify, in writing, all courts in which she has matters pending and all clients she is currently representing of her inability to provide further legal services and provide the Executive Director of the Kentucky Bar Association with a copy of all such notice letters, or with a certification that she has no active *929 clients, whichever is applicable. Furthermore, to the extent possible, Sebastian shall immediately cancel and cease any advertising activities in which she is engaged; and
3) In accordance with SCR 3.450, Sebastian shall pay all costs associated with these disciplinary proceedings against her, and for which execution may issue from this Court upon finality of this Opinion and Order.
MINTON, C.J.; ABRAMSON, CUNNINGHAM, NOBLE, SCHRODER, and SCOTT, JJ., sitting. All concur. VENTERS, J., not sitting.
ENTERED: November 26, 2008.
/s/ John D. Minton
Chief Justice